PER CURIAM.
Appellants appeal the district court’s order dismissing this civil action for failure to state a federal cause of action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny leave to proceed on appeal in forma pauperis and dismiss on the reasoning of the district court. See Campitelli v. Campitelli, No. CA-01-8738-L (D.Md. Dec. 14, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.